Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)}(1} the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemke 5567166.
Lemke (front page) discloses an electrical connector comprising: an electrically insulative
connector housing 12; and at least one electrical signal contact 18 supported by the connector housing,
wherein the electrical signal contact defines a mating (lower) end configured to contact a respective
signal conductor of an electrical cable, and a mounting (upper) end configured to be placed against an
electrical contact member of a printed circuit board 24 so as to mount the electrical connector to the
printed circuit board, wherein the electrical connector defines a height of no more than substantially 3.5
mm (see claim 11 of Lemke), such that at least a portion of the electrical connector is configured to fit in
a gap that is up to substantially 5 mm as defined from the printed circuit board to an overhang of a heat
sink that is disposed on an integrated circuit. Note that the cable, printed circuit board and heat sink are
not positively recited and thus Lemke is deemed to disclose the positively recited structure.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke as applied to
claim 1 above, and further in view of Morello 7503793.
Morello discloses a shroud 20 that extends over the connector housing 12, and the height of the
electrical connector is measured from a lower most surface of the mounting end to an uppermost
surface of the shroud. It would have been obvious to provide Lemke with a shroud as taught by
Morello, to protect the connector housing.
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lemke.
Column 2, lines 54-56 of Lemke discloses the height of the electrical connector as lower than 2
mm, so to form the electrical connector as being substantially 1 mm in height thus would have been
obvious, to save space in the device in which the connector is located.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke as applied
to claim 1 above, and further in view of Zaderej et al 6702590.
Regarding claim 9, Zaderej et al (claim 19 thereof) discloses the at least one signal contact
comprises first and second signal contacts that define a differential signal pair, and to form the contacts
of Lemke as differential pairs thus would have been obvious, for greater signal speed.
Regarding claim 10, to provide Lemke with first and second signal contacts only in a single row
would have been an obvious matter of design, to conserve space if less circuits were needed.
Claims 174-176 and 178-187 are allowed.
Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Lemke connector isn’t configured to contact a signal conductor of an electrical cable.  However, clearly the upper contacts 18 (front page) of Lemke are able to (intended .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GARY F PAUMEN/Primary Examiner, Art Unit 2833